MORRISON, Judge.
The offense is driving while intoxicated; the punishment, a fine of $150.00.
The two arresting officers testified that appellant was the driver of the automobile and that in their opinion he was intoxicated.
*64The appellant and his witnesses denied appellant’s intoxication, contending that he had drunk only one bottle of beer, and asserted that his physical condition at the time of his arrest was due to certain pills which he had taken upon the advice of a doctor.
The jury’s verdict resolved the contested issue of fact against the appellant.
Bill of exception No. 1 is qualified to show that the question complained of was not asked.
Bill of exception No. 2 seeks to complain of the closing argument of the county attorney. The bill fails to show that such argument was not in reply to argument of appellant’s counsel nor provoked or invited thereby. Such a bill presents nothing for review. Baker v. State, 150 Tex. Cr. R. 116, 225 S. W. 2d 828, and Baggett v. State, 150 Tex. Cr. R. 618, 229 S. W. 2d 801.
Finding no reversible error, the judgment of the trial court is affirmed.